      Case 1:15-cv-00211-LGS-SDA Document 830 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
SYNTEL STERLING BEST SHORES                                  :
MAURITIUS LIMITED, et al.,                                   :
                                                             :     15 Civ. 211 (LGS)
              Plaintiffs/Counterclaim-Defendants, :
                                                             :          ORDER
                           -against-                         :    (Plaintiffs’ MIL 15)
                                                             :
THE TRIZETTO GROUP., et al.,                                 :
                                                             :
              Defendants/Counterclaim-Plaintiffs. :
------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Plaintiffs/Counterclaim-Defendants Syntel Sterling Best Shores Mauritius Limited and

Syntel, Inc. (together, “Syntel”) move in limine (Dkt. No. 751) to exclude the trial testimony of

Mike Noonan, witness of Defendants/Counterclaim-Plaintiffs The TriZetto Group, Inc. and

Cognizant Technology Solutions Corp. (collectively, “Defendants”), pursuant to Federal Rules

of Civil Procedure 26 and 37.

        Based on the parties’ recitation of facts in their memoranda of law, it is ORDERED that

Syntel’s motion in limine No. 15 is DENIED, and Mr. Noonan may testify at trial. By October

2, 2020, Defendants shall disclose whether they will call Mr. Noonan at trial as he is currently on

their “may call list” (and in doing so shall consider the trial time limits the Court has yet to

impose). It is further ORDERED that Syntel may take a deposition of Mr. Noonan, not to

exceed seven hours, at a mutually agreeable time in advance of his trial testimony.

        The Clerk of Court is respectfully directed to close the motion at Docket No. 751.

Dated: September 30, 2020
       New York, New York
